Citation Nr: 1753469	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent until February 15, 2016, for degenerative joint disease (DJD), i.e., arthritis of the right knee with laxity.

2.  Entitlement to an initial rating higher than 10 percent until February 15, 2016, for limitation of flexion of the right knee.

3.  Entitlement to a higher initial rating for limitation of extension of the right knee, rated as 10-percent disabling prior to December 28, 2000, as 20-percent disabling from August 1, 2002 to September 14, 2011, as 30-percent disabling from September 14, 2011 to August 19, 2013, and as 10-percent disabling until February 15, 2016.

4.  Entitlement to a rating higher than 60 percent since April 1, 2017, for status post total right knee replacement.

5.  Entitlement to a total disability rating due to individual employability (TDIU), prior to April 1, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to June 1959.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2009 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of these claims, the Veteran and his wife testified at a videoconference hearing in March 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The Board remanded these claims in April 2015 for further development.  Most recently, in March 2017, the claims were remanded again for even more development; however, there was not compliance with the Board's remand directives, even the acceptable "substantial" compliance, so the Board is regrettably again remanding these claims to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Additionally, in a June 2017 rating decision, the Veteran was awarded a TDIU effective April 1, 2017.  This award of a TDIU renders the claim moot from that date forward.  But the award of a TDIU does not cover the entire period during which the increased-rating claims that also are at issue have been on appeal, and thus entitlement to a TDIU prior to April 1, 2017 is still in dispute.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


REMAND

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet.App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . are not complied with, the Board itself errs in failing to insure compliance."  Id.   There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

In the Board's prior March 2017 remand, it was directed that the Veteran be afforded a VA compensation examination of his right knee to satisfy the joint-testing requirements of 38 C.F.R. § 4.59 (2017) pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner was directed to review the Veteran's entire claims file and perform appropriate range-of-motion testing, derived from joint-testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and the range-of-motion measurements of the opposite undamaged joint.  The Board's remand instructions also indicated the examiner needed to confirm that all such testing had been done and include the results of it.  As well, the VA examiner was directed to comment on whether range-of-motion measurements of the right knee on active motion, passive motion, weight-bearing, and nonweight-bearing could be estimated for the period of time before the Veteran had a total knee replacement (i.e., prior to February 15, 2016).  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a "retroactive" medical evaluation may be warranted).  If those measurements could be estimated, the estimations should have been stated.  The examiner was also asked to estimate these findings for the left knee for the period prior to February 15, 2016.  If the examiner was unable to provide a retrospective opinion as to these specific range-of-motion findings, it should have been clearly explained in the examination report.

Pursuant to the Board's remand, the Veteran was afforded a VA compensation examination in April 2017.  However, the examiner indicated that only records in the Computerized Patient Record System (CPRS) were reviewed.  Also, while the examiner conducted range of motion testing, it does not appear that joint testing for pain on both active and passive motion was conducted, and it is unclear as to whether joint testing was conducted on weight-bearing, although pain was noted on weight-bearing.  The examiner also did not provide comment as to whether range of motion measurements of the right knee on active motion, passive motion, weight-bearing, and nonweight-bearing could be estimated for the period of time before the Veteran had a total knee replacement, and did not provide any explanation as to why an opinion could not be provided.

Because of these failings, the April 2017 VA examination is not responsive to the Board's remand instructions.   As such, remand for a new VA examination is required.  

While on remand, the AOJ should also attempt to obtain, if available, the Veteran's updated VA and private treatment records.

Lastly, as the issue of entitlement to a TDIU prior to April 1, 2017 is "inextricably intertwined" with the other issues being remanded, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (reiterating that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  This will avoid piecemeal adjudication of claims with common parameters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).

Accordingly, these claims are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records from June 2017 to the present.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records regarding treatment of his right knee disability.  

All efforts to obtain these records must be documented in the claims file and the Veteran appropriately notified if unable to obtain identified records.  38 C.F.R. § 3.159 (c) and (e).

2.  After the aforementioned development has been completed, schedule the Veteran for another VA compensation examination reassessing the severity of his right knee disability. 

The entire claims file (i.e., the electronic claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner for the history.  

The examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and the range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.  

The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.

If any testing cannot be completed, then the examiner must provide an explanation as to why any such testing cannot be done.  

Further, the VA examiner should comment as to whether range of motion measurements of the right knee on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated for the period of time before the Veteran had a total knee replacement (i.e., prior to February 15, 2016).  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  If those measurements can be estimated, the estimations should be stated.  The examiner should also estimate these findings for the left knee for the period prior to February 15, 2016.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

3.  Then readjudicate the claims for higher ratings for the right knee disability and a TDIU prior to April 1, 2017, in light of this and all other additional evidence.  If the Veteran does not meet the schedular criteria for consideration of a TDIU prior to April 1, 2017 under 38 C.F.R. § 4.16(a) for any period on appeal, determine whether the case should be referred to the Director of the VA Compensation and Pension (C&P) Service for special extra-schedular consideration under 38 C.F.R. § 4.16(b).  For any claim that continues to be denied, or that is not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

